United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 97-3438
                                      ___________

Elsie Mayard,                              *
                                           *
              Appellant.                   * On Appeal from the United States
v.                                         * District Court for the District of
                                           * Minnesota.
Dennis Meyer,                              *
                                           * [UNPUBLISHED]
              Appellee.                    *
                                      ___________

                               Submitted: November 16, 1998
                                   Filed: November 25, 1998
                                    ___________

Before BOWMAN, Chief Judge, BRIGHT, and MAGILL, Circuit Judges.
                             ___________

PER CURIAM.

       This case has survived from our prior opinion Mayard v. Hopwood, 105 F.3d
1226 (8th Cir. 1997), which permitted the continuance of Ms. Mayard's civil action
against police officer Dennis Meyer for violating her constitutional rights by using
excessive force while transporting Mayard in a police vehicle to police headquarters
in St. Paul. The district court heard the excessive force case, submitted the issues to
the jury, and entered a judgment of dismissal in conformity with the jury verdict for the
defendant. On this appeal, Mayard asserts error in the district court’s refusal to permit
her to amend her complaint to assert additional claims for other violations of her
constitutional rights by police. Additionally, she asserts error in the trial judge's ruling
excluding her evidence relating to alleged improper conduct by the police which
occurred immediately prior to her arrest and the transporting of her to police
headquarters via a police vehicle.

      Both rulings fall within the area of discretion by the district judge. The record
does not establish any abuse of discretion. Accordingly, we affirm. See 8th Cir. R.
47B.

       A true copy.


             Attest:


                      CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-